UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7214


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH EDWARDS MONROE, a/k/a Slim,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:94-cr-00041-NKM-BWC-4)


Submitted:   September 11, 2012          Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Edwards Monroe, Appellant Pro Se. Nancy Spodick Healey,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph     Edwards   Monroe   appeals   the   district      court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Monroe, No. 3:94-cr-00041-NKM-BWC-4 (W.D. Va. July 9,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented     in   the    materials

before   the   court    and   argument    would   not   aid    the   decisional

process.



                                                                       AFFIRMED




                                      2